DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed 04/09/2020. Claims 1-20 are pending.

Priority
No priority has been claimed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note on Patent Eligibility (Abstract Idea Analysis)
Per 2019 Revised PEG (Electrical Arts):
Step 1: claims 1-20 are directed to one of the four categories of invention and therefore are subject matter eligible. Per claim 14-16, please see the relied upon interpretation in 112(b) rejection section.
Step 2A, prong one: claims 1-20 are not reciting any limitation directed to abstract idea in accordance with the defined groupings in the 2019 Revised PEG.
As such, claims 1-20 are patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "The system of claim 1".  There is insufficient antecedent basis for this limitation in the claim because claim 1 is method claim. For examination, claim 14 is being interpreted to depend on the system of claim 11.
Claims 15-16 are rejected on the ground of being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 and 17-20 are indicated as allowable and will be allowed upon concluding the prosecution of all pending claims including the rejected claims 1-10 and 14-16.
Claims 14-16 are indicated as allowable and will be allowed upon concluding the prosecution of all pending claims including the rejected claims 1-10 and overcoming 112(b) rejection of claims 14-16.
Reasons for Allowance will be furnished in a Notice of Allowability action, when all indicated formal and/or informal issues have been resolved. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1-2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baty, US2019/0334890 in view of Neafsey, US2016/0014131.

Per claim 1, Baty discloses a method for commissioning an access control device (The credential management system 102 is configured to manage the credential(s) corresponding with particular users and/or the access rights of those users to various access control devices 108… a user, administrator, or technician may create an account with an application (e.g., a smartphone application) capable of interacting with the credential management system 102 for the commissioning/configuration of a particular reader device and/or management of access rights associated with a particular user or access control device – Baty: par. 0018), the method comprising: 
writing, by an enrollment reader, a site key and an access control device identifier to a credential device (the reader device 104 writes an encrypted credential (e.g., encrypted with the site key) to the credential device 106, which may be decrypted and verified by the appropriate access control device 108 (e.g., with the same site key) when the credential device 106 is presented to the access control device 108 – Baty: par. 0042 – Note: the encrypted credential written to the credential device is associated/verified by the access control device that has the same site key, i.e., enrollment reader at some point prior to decryption and verification has necessarily provided the same site key to the access control device);
Baty is not relied on to explicitly disclose but Neafsey discloses reading, by the access control device, the site key and the access control device identifier from the credential device (The lock device receives, from the mobile device, a first data set that includes at least the encrypted first identifier… the mobile device 102 and the lock device 104 may communication via NFC and/or WIFI (such as WIFI Direct) – Neafsey: par. 0004 and 0014 – Note: keys for NFC/Wifi is necessarily included);
writing, by the access control device, a device unique identifier (DUID) associated with the access control device and a modified access control device identifier to the credential device (the lock device 104 may utilize at least a portion of the information in the first data set to generate a second data set, … the second data set may include, in addition to the first data set, a second lock identifier (IDENT.sub.2) that has one or more of the identifiers generated at step 304, or other identifiers. Similar to the first identifier (IDENT.sub.1), according to certain embodiments, the second identifier (IDENT.sub.2) may be, or related to, one or more identifiers associated with the mobile device 102, lock device 104, application 128, and/or correspond to the registered user account. …, the second lock identifier (IDENT.sub.2) may include one or more of the lock identifiers used in the first identifier (IDENT.sub.1) such as, for example, a serial number (S/N), production code, or production date, among other lock identifiers. Additionally, the second identifier (IDENT.sub.2) may and/or may not be encrypted with the first data set. For example, the second identifier (IDENT.sub.2), may be appended to the first data set prior to the first data set being encrypted by the lock device 104 in connection with the generation of the second data set – Neafsey: par. 0028); and
reading, by the enrollment reader, the DUID from the credential device (The server receives, from the mobile device, a third data set that includes at least the encrypted second data set and a second identifier, the second identifier being associated with a registered user of the mobile device. The server extracts from the communicated third data set the first and second identifiers, and the extracted first and second identifiers are compared to verify that the second identifier is related to the first identifier – Neafsey: par. 0004).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baty in view of Neafsey to include reading, by the access control device, the site key and the access control device identifier from the credential device; writing, by the access control device, a device unique identifier (DUID) associated with the access control device and a modified access control device identifier to the credential device; and reading, by the enrollment reader, the DUID from the credential device.
One of ordinary skill in the art would have been motivated because it would allow “to verify that the second identifier is indeed related to the first identifier” – Neafsey: abstract.

Per claim 2, Baty in view of Neafsey discloses the method of claim 1, further comprising transmitting, by the enrollment reader, the DUID to a management system (a lock identifier(s) may be recorded with, and/or otherwise accessible to, a cloud-based server 106a – Neafsey: par. 0020 - Note: a cloud-based server 106a for installation, maintenance, and/or management of, or relating to, the access control system 100, lock device 104, and/or the mobile device 102, and another, different server 106 such as, for example, a web-based server 106b for other purposes such as, for example, general, day-to-day usage and/or operation of the lock device 104 – par. 0017).
The same motivation to modify Baty in view of Neafsey applied to claim 1 above applies here.

Per claim 4, Baty in view of Neafsey discloses the method of claim 1, wherein writing the site key to the credential device comprises writing an encrypted site key to the credential device (encrypting, by the lock device, at least the received first data set to generate a second data set and communicating the encrypted second data set from the lock device to the mobile device – Neafsey: par. 0004).
The same motivation to modify Baty in view of Neafsey applied to claim 1 above applies here.

Per claim 9, Baty in view of Neafsey discloses the method of claim 1, wherein the credential device comprises a smartcard (the credential device 106 may be embodied as a smartcard or proximity card in any suitable form (e.g., card, fob, tag, etc.) adapted to perform the functions – Baty: par. 0019).

2. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baty, US2019/0334890 in view of Neafsey, US2016/0014131 as applied to claim 1 above further in view of Bhandari, US2011/0115602.

Per claim 8, Baty in view of Neafsey discloses the method of claim 1.
Baty and Neafsey are not relied on to disclose but further in view of Bhandari, the combination discloses the method of claim 1 further comprising incrementing the access control device identifier to generate the modified access control device identifier (Step 303 includes defining a new UID on the basis of the existing UID. In the present embodiment this is achieved by incrementing the existing UID by a predefined amount. For example, where the UID includes a numerical portion, the incrementing includes varying the numerical value by a predefined amount, or based on limits defined in the process of creating the commissioning card. Step 304 includes writing UID defined at step 303 to the smartcard in place the previous UID – Bhandari: par. 0078).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baty and Neafsey further in view of Bhandari to include the method of claim 1 further comprising incrementing the access control device identifier to generate the modified access control device identifier.
One of ordinary skill in the art would have been motivated because it would allow “writing the second unique identifier to the carrier substrate in place of the first unique identifier such that a subsequently commissioned access control device commissioned by the carrier substrate control device applies the second unique identifier” – Bhandari: par. 0019.

3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baty, US2019/0334890 in view of Neafsey, US2016/0014131 as applied to claim 1 above, and further in view of Straitiff, US10735201.

Per claim 10, Baty in view of Neafsey discloses the method of claim 1.
Baty discloses “credential enrollment readers may enroll one or more credential types such as, for example, smartcards and proximity cards” – Baty: par. 0001; however, Baty and Neafsey are not relied on to disclose but further in view of Straitiff, the combination discloses the method of claim 1, wherein the credential device comprises one of a MIFARE EV1 credential or a MIFARE EV2 credential (A block of data may be passed in (to a secure element, e.g., JAVA card, smartcard, RFID proximity card, etc.) with the key information, along with the UID. This block of data may allow a Mifare or NFC image file to be returned or generated. The image file may be written to create the RFID key – Straitiff: col. 9, lines 3-20 – Note: the stored/written RFID key is read without contact).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baty and Neafsey further in view of Straitiff to include the method of claim 1, wherein the credential device comprises one of a MIFARE EV1 credential or a MIFARE EV2 credential.
One of ordinary skill in the art would have been motivated because it would allow to program and print an RFID proximity card (contact-less physical card) including a secure element “configured to securely encapsulate cryptographic functionality of the digital key” – Straitiff: col. 8, lines 60-67.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Denison (US10269202) discloses when programmable electronic key and programmed device are within wireless range of each other, the programmable electronic key and the programmed device wirelessly communicate via the key wireless communication interface and the device wireless communication interface to wirelessly transmit the device identifier in the device memory to the programmable electronic key, wherein the processor of the programmable electronic key records the device identifier as part of an access attempt in audit data stored in the key memory.

McLaughlin (US2015/0222517) discloses a controller device and an accessory device that is controlled by the controller, wherein the accessory and the controller establish a pairing, the existence of which can be verified at a later time and used to create a secure communication session. The accessory provides an accessory definition record that defines the accessory as a collection of services, each service having one or more characteristics. Within a secure communication session, the controller interrogates the characteristics to determine accessory state and/or modify the characteristics to instruct the accessory to change its state.

Feriedli (US11158144) discloses a mobile electronic device receiving a data signal with a lock identifier and a lock state designator when it is in radio range of an electronic lock, generating a server message which comprises the lock identifier, the lock state designator and a device identifier and sending the server message to a data processing device which stores a state of the electronic lock based on an evaluation of the lock state designator. The data processing device generates a confirmation message which contains an electronic code to activate the electronic lock when the electronic lock is in an inactive state and the device identifier in the user file is assigned to the lock identifier and which contains a user message when the electronic lock is in the active state or the user has no access authorization to the access-restricted zone assigned to the electronic lock.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/            Examiner, Art Unit 2494